

116 HR 3474 IH: To amend title 49, United States Code, to include truck combinations in the definition of automobile transporter for purposes of certain length limitations.
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3474IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to include truck combinations in the definition of automobile transporter for purposes of certain length limitations. 
1.Length limitations for automobile transportersSection 31111(a)(1) of title 49, United States Code, is amended by inserting and truck tractors attached to trailers designed for the transportation of assembled highway vehicles after camper units.   